Case: 18-10870   Date Filed: 01/07/2019   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-10870
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:17-cr-00135-SCJ-JFK-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                       versus

JAIME ARELLANO-DUQUE,
a.k.a. Hernan Zamora-Gonzalez,

                                                         Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                 (January 7, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

     Jaime Arellano-Duque appeals his sentence of 173 months of imprisonment
              Case: 18-10870     Date Filed: 01/07/2019    Page: 2 of 3


for conspiring to possess at least 50 grams methamphetamine with the intent to

distribute. 21 U.S.C. §§ 841(a)(1), 846. Arellano-Duque argues that his above

guideline sentence is substantively unreasonable. We affirm.

      Arellano-Duque argues that the district court focused singularly on the need

to deter future similar conduct in selecting its sentence, but his argument is refuted

by the record. During Arellano-Duque’s sentencing hearing, the district court

stated that “the 3553(a) factors[ were something] that the Court looked at a lot.”

The district court also stated that a sentence at the high end of Arellano-Duque’s

recommended sentencing range failed to account for his “prior record” that

involved “the same line of what he is here for today,” for his decision to reoffend

while on supervised release for his 2011 conviction, and for the “seriousness” of

his offense. See 18 U.S.C. § 3553(a). At a second hearing, the district court

reiterated that it was “taking into consideration all the 3553(a) factors,” including

“the tremendous amount of drugs” (1,335.77 grams of methamphetamine), “the

nature and circumstances of the situation” that Arellano-Duque was previously

deported “for similar conduct,” and the need for deterrence. See id.

      We cannot say that the district court committed a clear error of judgment in

determining that a sentence 22 months above the high end of Arellano-Duque’s

sentencing range of 121 to 155 months of imprisonment better served the

objectives of sentencing. See United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.


                                           2
              Case: 18-10870      Date Filed: 01/07/2019   Page: 3 of 3


2010) (en banc). After Arellano-Duque entered the United States illegally in 2011,

he was convicted for possessing methamphetamine with the intent to distribute and

deported in late September 2014. He reentered the United States illegally and

distributed methamphetamine in 2016. The district court was entitled to weigh

more heavily Arellano-Duque’s recidivism, the magnitude of the drugs involved,

and the need for deterrence, than it did other sentencing factors. See United States

v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Arellano-Duque argues that his prior

drug “conviction was factored into his guidelines range sentence,” but the district

court was entitled to base its variance on factors already accounted for in the

enhancement of Arellano-Duque’s offense level, see United States v. Rodriguez,

628 F.3d 1258, 1264 (11th Cir. 2010). Arellano-Duque also argues that the

possibility of receiving “additional prison time [were he to] illegal[ly] reent[er]

should have been taken into account when considering the deterrent effect of the

sentence,” but an increased sentence already proved to be an insufficient deterrent

to him. Arellano-Duque’s sentence of 173 months of imprisonment, which is well

below his maximum statutory penalty of imprisonment for life, is reasonable. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Arellano-Duque’s sentence.




                                           3